Name: 2008/836/: Decision of the Representatives of the Governments of the Member States of 29Ã October 2008 on the treatment of documents of EU civilian crisis management missions and military operations
 Type: Decision
 Subject Matter: European construction;  international security;  information and information processing
 Date Published: 2008-11-08

 8.11.2008 EN Official Journal of the European Union L 299/34 DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES of 29 October 2008 on the treatment of documents of EU civilian crisis management missions and military operations (2008/836) THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN UNION, Whereas: (1) Insofar as documents of European Union civilian crisis management missions and military operations are not held by an institution, they do not fall within the scope of Community law regarding historical archives and public access to documents. (2) Since such documents relate to the areas of activity of the European Union, it is appropriate that such documents be archived by the General Secretariat of the Council (GSC). These documents should henceforth be considered as documents held by the Council and should come within the scope of Regulation (EC) No 1049/2001 regarding public access to European Parliament, Council and Commission documents (1) and Council Regulation (EEC, Euratom) No 354/83 of 1 February 1983 concerning the opening to the public of the historical archives of the European Economic Community and the European Atomic Energy Community (2), HAVE DECIDED AS FOLLOWS: Article 1 1. For the purposes of applying Regulation (EC) No 1049/2001 and Regulation (EEC, Euratom) No 354/83, documents of terminated, on-going and future civilian crisis management missions and military operations conducted under the auspices of the Council shall, upon termination of the missions and operations, be archived by the GSC and henceforth be considered as documents held by the Council. 2. The documents referred to in paragraph 1 shall not include documentation relating to staff issues, contracts with third parties and documentation pertaining thereto, or ephemeral documents. 3. The GSC shall ensure that documents classified by Member States or other authorities are protected in accordance with the Councils Security Regulations adopted by Council Decision 2001/264/EC (3). 4. The Member States shall assist the GSC in obtaining copies of the documents referred to in paragraph 1. 5. The documents referred to in paragraph 1 shall be held in a specific location of the Archives. The personnel handling these documents shall receive training on European Security and Defence Policy documents and on the handling of classified information in this context. Article 2 This Decision shall enter into force on the day following its publication in the Official Journal of the European Union. Done at Brussels, 29 October 2008. The President P. SELLAL (1) OJ L 145, 31.5.2001, p. 43. (2) OJ L 43, 15.2.1983, p. 1. (3) OJ L 101, 11.4.2001, p. 1.